Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 03/08/2021.
Claims 1-30 are pending in this Office Action.

Response to Arguments
3.	Claim Objection
	The previous objection to claim 3 has been withdrawn in response to claim amendment.
35 U.S.C. §103 Claim Rejections
Applicants’ arguments regarding 35 U.S.C. § 103 Claim Rejections are moot in view of new grounds of rejection.

Claim Rejections- 35 U.S.C.  § 112 Second Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(b).
for an access associated with the access rule based on one or more of the set of entity properties and the set of resource properties…” The limitation is ambiguous.  Therefore, claim 1 and its dependent claims 2-23 are rejected under 35 U.S.C. 112(b). 
Similar analysis is applied to claims 24-30.
For purpose of examination, Examiner presumes the limitation as “…wherein an access rule of the set of access rules indicates an appropriateness level for an access [[associated with the access rule]] based on one or more of the set of entity properties and the set of resource properties…”

Claim Rejections - 35 U.S.C. § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.	

6.	Claims 1-9, 12, 19-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2019/0278922), hereinafter “Levin” in view of Saxena et al. (US 2019/0327271), hereinafter “Saxena”.  
	Regarding claim 1, Levin discloses a computer-implemented method comprising:
(Fig.6 with associated text: access graphs of accessors- entity- and storage items-resource.  Paragraph [0208]: system 500 includes subsets of scored-tuples which includes subsets of accessor IDs and subsets of storage item IDs), wherein [the] access graph further includes a set of entity properties and a set of resource properties that are different from the set of entity properties (Figs. 3-4 with associated text: assessor IDs with their properties and storage items with their properties);
determining, via the computing device, an access score for each entity- resource pair in the access graph by applying a set of access rules to each entity- resource pair in the access graph, the access score indicating an extent of relatedness between a corresponding entity and resource (paragraph [0200]: “A recommender 510 uses collaborative filtering code 512 to produce recommendation scores 504 for respective pairs of accessor IDs 202 and storage items IDs 210”), [wherein an access rule of the set of access rules indicates an appropriateness level for an access associated with the access rule based on one or more of the set of entity properties and the set of resource properties]; and
utilizing the determined access scores to [train], via the computing device, a probabilistic prediction model that predicts suspiciousness of accesses between entities and resources, wherein the probabilistic prediction model is trained using both the observed accesses and the set of access rules (a). Paragraphs [0214]-[0215]:  relation of observed accesses between accessor IDs and storage IDs with recommendation scores. b). Paragraphs [0004]-[0005]: relation of an accessor ID and a storage item ID and iteration concept that makes the recommendation score and the access attempt between the accessor ID and the storage item ID interdependent on each other.  c). Paragraph [0220]: discloses a recommendation score is computed or predicted using a model-based collaborative filtering which uses different tools and techniques and a combination of memory-based collaborative filtering and model-based collaborative filtering is used to calculate average scores. Each technique or tool used to compute recommendation score could be considered as a rule. All of the techniques and tools used form a set of rules. The combination of (a), (b), and (c) shows the prediction model utilizes observed accesses and a set of access rules. Levin also discloses machine learning is used in predicting recommendation score (paragraph [0220]).
Levin does not explicitly disclose the access graph includes observed accesses between entities identified via entity identifiers and resources identified via resource identifiers, the set of entity properties and the set of resource properties that are different from the set of entity properties (Levin discloses they are separately in different graph or table-not on the same graph/table), an access rule of the set of access rules indicates an appropriateness level for an access based on one or more of the set of entity properties and the set of resource properties and the prediction model is trained using both the observed accesses and the set of access rules.  However, having different/multiple sets of related data in the same table, an access rule indicates an appropriateness level for an access based on one or more of the set of entity properties and the set of resource properties and using trained machine learning model in predicting suspicious access are known in the art and Saxena’s teaching is an example (Figs. 3D and 3E with associated text: multiple sets of properties associated with entities and resources in one table. Paragraph [0240]: “(a) access permissions (access relationships between entities such as who can access what) and/or (b) patterns of access usage such as frequency of access (how often), access locations (where), temporal information (date and time), and other parameters associated with access to an object.”  Examiner’s note: approve and deny are two different levels; approved access is appropriate access and denied access is un-appropriate access.  Paragraphs [0241]-0242]: relation of trained machine learning model in predicting suspicious access.)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Levin’s teaching of predicting suspicious access and using machine learning in predicting recommendation score with Saxena’s teaching of having different/multiple sets of related data in the same table, an access rule indicates an appropriateness level for an access based on one or more of the set of entity properties and the set of resource properties and using trained machine learning model in predicting suspicious access because the result would be predictable and resulted in an access control graph that is used to represent the access controls and the access control relationships across the IT infrastructure as taught by Saxena (paragraph [0005]) and to have the prediction model that is trained using both the observed accesses and the set of access rules .
Regarding claim 2, Levin and Saxena disclose the computer-implemented method of claim 1, wherein the access graph comprises a table (Figs. 3D and 3E) or a matrix (the connecting word ‘or’ makes this limitation optional).
Regarding claim 3, Levin and Saxena disclose the computer-implemented method of claim 1, wherein the access graph is generated by: collecting observed access data; aggregating accesses between each entity-resource pair (Levin, paragraph [0074]: obtaining accessor IDs and storage resource IDs from data logs and collaboratively filtering relevant accessor IDs and storage resource IDs); and appending entity properties and resource properties for an entity and a resource in each entity-resource pair (Levin, Figs. 2, 3 and 6 with associated text and paragraphs [0197-198]: accessor IDs are entity properties and storage item IDs are resource properties).
Regarding claim 4, Levin and Saxena disclose the computer-implemented method of claim 1, wherein the access graph is generated by: collecting observed access data from raw logs of accesses (Levin, paragraph [0074]: obtaining accessor IDs and storage resource IDs from data logs and collaboratively filtering relevant accessor IDs and storage resource IDs), the observed access data including indications of entities, resources, and accesses there between; for each entity-resource pair in the observed access data, aggregating accesses between the corresponding entity and resource; for each entity-resource pair, referencing entity properties associated with the corresponding entity and resource properties associated with the corresponding resource; and generating the access graph using each entity-resource pair, the aggregated accesses, and the corresponding entity properties and resource properties (Levin, paragraphs [0159-164]: collaboratively filtering using accessor identifier-entity and storage identifier-resource.  Fig 6 with associated text: access between accessor and storage items.  Paragraphs [0197-198]: accessor IDs are entity properties and storage item IDs are resource properties).
Regarding claim 5, Levin and Saxena disclose the computer-implemented method of claim 1 further comprising: collecting access data from raw logs of accesses (Levin, paragraph [0074]: obtaining accessor IDs and storage resource IDs from data logs and collaboratively filtering relevant accessor IDs and storage resource IDs), the access data including indications of accesses between an entity and a resource, wherein the collected access data is used to generate the access graph (Levin, Fig 6 with associated text: access between accessor- entity and storage items- resource).
Regarding claim 6, Levin and Saxena disclose the computer-implemented method of claim 1 further comprising obtaining the set of access rules, each of the access rules indicating an access score for a particular entity- resource pair having corresponding properties (Levin, paragraph [0200]: “A recommender 510 uses collaborative filtering code 512 –access rule-to produce recommendation scores 504 for respective pairs of accessor IDs 202 and storage item IDs 210”).
Regarding claim 7, Levin and Saxena disclose the computer-implemented method of claim 1 further comprising obtaining the set of access rules (Levin, paragraph [0200]: “A recommender 510 uses collaborative filtering code 512 –access rule-to produce recommendation scores 504 for respective pairs of accessor IDs 202 and storage item IDs 210”).  Levin does not explicitly disclose the set of access rules provided by a user via a configuration or a user interface.  However, Levin discloses a user determines actions for the security system (Levin, paragraph [0213]).  Therefore it would be obvious the user could also set access rules and the motivation for having a user’s setting access rules because in urgent situation, a human administrator’s decision is critical.
Regarding claim 8, Levin and Saxena disclose the computer-implemented method of claim 1, wherein each access rule of the set of access rules utilizes an entity property and a resource property to produce a corresponding access score (Levin, Paragraphs [0197-198]: accessor IDs are entity properties and storage item IDs are resource properties.  Paragraph [0200]: “A recommender 510 uses collaborative filtering code 512 –access rule-to produce recommendation scores 504 for respective pairs of accessor IDs 202 and storage item IDs 210”).
Regarding claim 9, Levin and Saxena disclose the computer-implemented method of claim 1, wherein the access score comprises a real value number (Levin, paragraphs [175-176] and [0226]: scores are real numbers).
Regarding claim 12, Levin and Saxena disclose the computer-implemented method of claim 1, wherein when more than one access rule in the set of access rules are applicable to an entity-resource pair, determining an access score based on the multiple access rules applied to the entity-resource pair (Fig. 9 with associated text: steps multiple functions are performed in calculating recommendation score; paragraph [0213]: “steps may be performed serially, in a partially overlapping manner, or fully in parallel.”  Paragraph [0220]: average score from two different functions which have different rules applied).
Regarding claim 19, Levin and Saxena disclose the computer-implemented method of claim 1, wherein the probabilistic prediction model comprises a prediction model that determines latent factors for the entities and the resources (Levin, paragraph [0004]: “The recommendation score is assigned to the tuple-to-score, which may then be used in future scoring iterations as a scored-tuple.”  Fig. 9 and associated text, steps 946-948: recommendation score is used as risk measure or used with other intrusion risk measure.  Paragraph [0220]: predicting recommendation scores.  Recommendation scores which are computed using prediction model singular value decomposition or matrix factorization and predict suspicious accesses are latent factors for the entities and the resources).
Regarding claim 20, Levin and Saxena disclose the computer-implemented method of claim 1, wherein the probabilistic prediction model comprises a prediction model that outputs latent factors for the entities and the resources and a function used to predict suspiciousness of accesses between entities and resources (Levin, paragraph [0004]: “The recommendation score is assigned to the tuple-to-score, which may then be used in future scoring iterations as a scored-tuple.”  Paragraphs [0022-23]: relation of recommendation score with potential risk, normal or abnormal behavior which predicts suspicious access.  Fig. 9 and associated text, step 946-948: recommendation score is used as risk measure or used with other intrusion risk measure.  Paragraph [0220]: predicting recommendation scores using models singular value decomposition and matrix factorization.  Recommendation scores are latent factors for the entities and the resources.  ).
Regarding claim 21, Levin and Saxena disclose the computer-implemented method of claim 1 further comprising: receiving a new entity-resource pair for which suspiciousness is to be predicted; and utilizing the trained probabilistic prediction model to predict the suspiciousness of an access for the new entity-resource pair (Levin, Paragraphs [0022-23]: relation of recommendation score with potential risk, normal or abnormal behavior which predicts suspicious access. Fig. 8 and paragraph [0212]: computing recommendation score for new accessor-resource pair).
Regarding claim 22, Levin and Saxena disclose the computer-implemented method of claim 1, wherein the probabilistic prediction model comprises a prediction model that outputs latent factors for the entities and the resources and a function used to predict suspiciousness of accesses between entities and resources (Levin, Paragraphs [0022-23]: relation of recommendation score with potential risk, normal or abnormal behavior which predicts suspicious access.  Fig. 9 with associated text, steps 902-946.  Singular value decomposition or matrix factorization is prediction model to compute recommendation score which predicts suspicious access), and wherein the method further comprises: receiving a new entity-resource pair for which suspiciousness is to be predicted; identifying latent factors associated with the entity and the resource of the new entity- resource pair; and (Levin, Fig. 8 and paragraph [0212]: computing recommendation score for new accessor-resource pair).
Regarding claim 23, Levin and Saxena disclose the computer-implemented method of claim 1, wherein the probabilistic prediction model comprises a prediction model that outputs latent factors for the entities and the resources and a function used to predict suspiciousness of accesses between entities and resources, and wherein the function comprises an inner-product function (Levin, paragraph [0004]: “The recommendation score is assigned to the tuple-to-score, which may then be used in future scoring iterations as a scored-tuple.”  Paragraphs [0022-23]: relation of recommendation score with potential risk, normal or abnormal behavior which predicts suspicious access.  Fig. 9 and associated text, steps 946-948: recommendation score is used as risk measure or used with other intrusion risk measure which predicts suspiciousness of accesses.  Paragraph [0220]: predicting recommendation scores.  Recommendation scores are latent factors for the entities and the resources. Singular value decomposition or matrix factorization which is a form of inner product function is prediction model and function to compute recommendation score).
Claim 24 claims similar subject matters to claim 1; therefore, claim 24 is rejected at least for the same reasons as claim 1.
Claims 25 and 27-30 claim similar subject matters to claims 1 and 3-6 respectively; therefore, claims 25 and 27-30  are rejected at least for the same reasons as claims 1 and 3-6 respectively.
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2019/0278922), hereinafter “Levin”, in view of Saxena et al. (US 2019/0327271), hereinafter “Saxena” and in view of Panayotis Lekkas (US 2019/0281052), hereinafter “Lekkas”.  
Regarding claim 10, Levin and Saxena disclose the computer-implemented method of claim 1.  Levin and Saxena do not explicitly disclose obtaining the set of access rules from an external engine.  However, obtaining access rules from an external server is known in the art and Lekkas’ teaching is an example (paragraph [0048]: determining unauthorized access using access policies from a remote server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Levin and Saxena’s teachings of predicting suspicious access, having different/multiple sets of related data in the same table and an access rule indicates an appropriateness level for an access based on one or more of the set of entity properties and the set of resource properties with Lekkas’ teaching of obtaining access rules from an external server.  The motivation to do so would be network efficiency because server controlled rules could be applied more uniformly across device platforms.
8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2019/0278922), hereinafter “Levin”, in view of Saxena et al. (US 2019/0327271), hereinafter “Saxena” and in view of Langton et al (US 2016/0092684), hereinafter “Langton”.  
Regarding claim 11, Levin and Saxena disclose the computer-implemented method of claim 1.   Levin and Saxena do not explicitly disclose when none of the access rules in the set of access rules are applicable to an entity-resource pair, determining a default value for the access score.
(paragraph [0077]: “a default threat score, to be provided as an input to the threat prediction model, before any security function is executed on the unknown object.” When no security function has been executed, no rules could be applicable to determine a threat score).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Levin and Saxena’s teachings of predicting suspicious access, having different/multiple sets of related data in the same table and an access rule indicates an appropriateness level for an access based on one or more of the set of entity properties and the set of resource properties with Langton’s teaching of using a default value in threat prediction to obtain a predictable result from applying a default access rule/threat score to the non-anticipated pair.
9.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2019/0278922), hereinafter “Levin”, in view of Saxena et al. (US 2019/0327271), hereinafter “Saxena” and in view of Ben-or et al (US 2019/0354993), hereinafter “Ben-or”.  
Regarding claim 13, Levin and Saxena disclose the computer-implemented method of claim 1.  Levin and Saxena do not explicitly disclose wherein the access data in the access graph includes artificial accesses between entities and resources.
However, using artificial data in a prediction model is known in the art and Ben-or’s teaching is an example (paragraphs [0004-6]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Levin and Saxena’s teachings of (paragraphs [0004-6]).
Regarding claim 14, Levin and Saxena disclose the computer-implemented method of claim 1, further comprising: [generating artificial entity-resource pairs and artificial accesses between the artificial entity-resource pairs]; determining access scores for the [artificial] entity-resource pairs by applying the set of access rules to the artificial entity-resource pairs (Levin, paragraph [0200]: “A recommender 510 uses collaborative filtering code 512 to produce recommendation scores 504 for respective pairs of accessor IDs 202 and storage item IDs 210”); and utilizing the access scores for the [artificial] entity-resource pairs along with the access scores for the entity-resource pairs to train the probabilistic prediction model (Levin, Paragraph [0004]: “Each scored-tuple includes at least one accessor ID and a storage item ID and a recommendation score corresponding to a storage access attempt.  A tuple-to-score in the memory includes at least one accessor ID and a storage item ID, and a space to hold a recommendation score which has not yet been assigned to the tuple-to-score. A recommender executed by a processor collaboratively filters a plurality of the scored-tuples, thereby computing a recommendation score usable as an inverse measure of intrusion risk. The measure is inverse in that as the recommendation score decreases, intrusion risk increases, and vice versa.  The recommendation score is assigned to the tuple-to-score, which may then be used in future scoring iterations as a scored-tuple.”  Paragraph [0220]: “Those of skill in the collaborative filtering art will understand that in the present context model-based collaborative filtering uses techniques and tools such as data mining, machine learning, Bayesian networks, clustering models, and Markov decision process models to predict recommendation scores”).  
Levin and Saxena do not explicitly disclose artificial data is used for these function.  However, using artificial data in prediction model is known in the art and Ben-or’s teaching is an example (paragraphs [0004-6]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Levin and Saxena’s teachings of predicting suspicious access, having different/multiple sets of related data in the same table and an access rule indicates an appropriateness level for an access based on one or more of the set of entity properties and the set of resource properties with Ben-or’s teaching of using artificial data in prediction model.  The motivation to do so would be real world data related to rare fraudulent events are hard to collect so depending on real world data will limit the examples of fraudulent events in training machine to detect fraudulences as taught by Ben-or (paragraphs [0004-6]).
Regarding claim 15, Levin and Saxena disclose the computer-implemented method of claim 1, further comprising: [generating artificial entity-resource pairs and artificial accesses between the artificial entity-resource pairs; adding the artificial entity-resource pairs and artificial accesses to the access]; determining access scores for the [artificial] entity-resource pairs by applying the set of access rules to the [artificial] entity-resource pairs (Levin, paragraph [0200]: “A recommender 510 uses collaborative filtering code 512 to produce recommendation scores 504 for respective pairs of accessor IDs 202 and storage item IDs 210”); and utilizing the access scores for the [artificial] entity-resource pairs along with the access scores for the entity-resource pairs to train the probabilistic prediction model (Paragraph [0004]: “Each scored-tuple includes at least one accessor ID and a storage item ID and a recommendation score corresponding to a storage access attempt.  A tuple-to-score in the memory includes at least one accessor ID and a storage item ID, and a space to hold a recommendation score which has not yet been assigned to the tuple-to-score. A recommender executed by a processor collaboratively filters a plurality of the scored-tuples, thereby computing a recommendation score usable as an inverse measure of intrusion risk. The measure is inverse in that as the recommendation score decreases, intrusion risk increases, and vice versa.  The recommendation score is assigned to the tuple-to-score, which may then be used in future scoring iterations as a scored-tuple.”  Paragraph [0220]: “Those of skill in the collaborative filtering art will understand that in the present context model-based collaborative filtering uses techniques and tools such as data mining, machine learning, Bayesian networks, clustering models, and Markov decision process models to predict recommendation scores”).  
Levin and Saxena do not explicitly disclose artificial data is used for these function.  However, using artificial data in prediction model is known in the art and Ben-or’s teaching is an example (paragraphs [0004-6]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Levin and Saxena’s teachings of predicting suspicious access, having different/multiple sets of related data in the same table and an access rule indicates an appropriateness level for an access based on one or more of the set of entity properties and the set of resource properties with Ben-or’s teaching of using artificial data in prediction model.  The motivation to do so would be (paragraphs [0004-6]).
10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2019/0278922), hereinafter “Levin”, in view of Saxena et al. (US 2019/0327271), hereinafter “Saxena”, in view of Ben-or et al (US 2019/0354993), hereinafter “Ben-or” and in view of Breckenridge et al. (US 2012/0191630), hereinafter “Breckenridge”.  
Regarding claim 16, Levin and Saxena disclose the computer-implemented method of claim 1.  Levin and Saxena do not explicitly disclose generating artificial entity-resource pairs and artificial accesses between the artificial entity-resource pairs; adding the artificial entity-resource pairs and artificial accesses to the access; applying the set of access rules to the artificial entity-resource pairs to determine access scores for the artificial entity-resource pairs, wherein any artificial entity-resource pairs are removed from the access graph when none of the access rules in the set of access rules are applicable to the artificial entity-resource pair; and utilizing the access scores for the artificial entity-resource pairs along with the access score for each entity-resource pair to train the probabilistic prediction model.
However, using artificial data in prediction model is known in the art and Ben-or’s teaching is an example (paragraphs [0004-6]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Levin’s teaching of predicting suspicious access with Ben-or’s teaching of using artificial data in prediction model.  (paragraphs [0004-6]).
Levin and Ben-or do not explicitly disclose removing any artificial entity-resource pairs from the access graph when none of the access rules in the set of access rules are applicable to the artificial entity-resource pair.
However, deleting unwanted training data is known in the art and Breckenridge’s teaching is an example (paragraphs [0080] and [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Levin and Saxena’s teachings of predicting suspicious access, having different/multiple sets of related data in the same table and an access rule indicates an appropriateness level for an access based on one or more of the set of entity properties and the set of resource properties with Ben-or’s teaching of using artificial data in prediction model and with Breckenridge’s teaching of deleting unwanted training data.  The motivation to do so would be data storage and processing efficiency.
11.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2019/0278922), hereinafter “Levin”, in view of Saxena et al. (US 2019/0327271), hereinafter “Saxena” and in view of Patterson et al. (US 2020/0145441), hereinafter “Patterson”.  
Regarding claim 17, Levin and Saxena disclose the computer-implemented method of claim 1.  Levin and Saxena do not explicitly disclose generating an access score graph that includes the access score determined for each entity-resource pair.
However, using an access score graph in determining threat is known in the art and Patterson’s teaching is an example (paragraphs [0084-89]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Levin and Saxena’s teachings of predicting suspicious access, having different/multiple sets of related data in the same table and an access rule indicates an appropriateness level for an access based on one or more of the set of entity properties and the set of resource properties with Patterson’s teaching of using an access score graph in determining threat.  The motivation to do so would be more effective and timely detection of cyber threats as taught by Patterson (paragraph [0004]).
Regarding claim 18, Levin and Saxena disclose the computer-implemented method of claim 1. Levin and Saxena do not explicitly disclose generating an access score graph that includes the access score determined for each entity-resource pair, wherein training the probabilistic prediction model includes utilizing the access score graph as input to train the probabilistic prediction model.
However, using an access score graph in determining threat is known in the art and Patterson’s teaching is an example (paragraphs [0084-89]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Levin and Saxena’s teachings of (paragraph [0004]).
12.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2019/0278922), hereinafter “Levin” in view of Saxena et al. (US 2019/0327271), hereinafter “Saxena” and in view of Broudou’s et al. (US 20160321582), hereinafter “Broudou”.  
Regarding claim 26, Levin and Saxena disclose the computing device of claim 25. Levin and Saxena do not explicitly disclose receiving user feedback; and using the user feedback to update at least one access score.  However, user feedback that results in updating rules is known in the art and Broudou’s teaching is an example (paragraphs [0054] and [0209]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Levin and Saxena’s teachings of predicting suspicious access, having different/multiple sets of related data in the same table and an access rule indicates an appropriateness level for an access based on one or more of the set of entity properties and the set of resource properties with Broudou’s teaching of user feedback that results in updating rules because the result would be predictable and resulted in having an updated access score (note: because the access score is based on access rules as presented by Levin’s teaching in independent claim 1 above, updating rules will result in changing/updating score).

Conclusion
13.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/THANH T. LE/
Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495